



Exhibit 10.1


SEVENTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
This Seventh Amendment to Amended and Restated Credit Agreement (this
“Amendment”) dated as of April 14, 2017, is by and between UNIVERSAL ELECTRONICS
INC., a corporation organized under the laws of the State of Delaware (the
“Borrower”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association
(the “Lender”).
RECITALS
A.    The Borrower and the Lender have entered into an Amended and Restated
Credit Agreement dated as of October 2, 2012, as amended by the First Amendment
to Amended and Restated Credit Agreement dated as of October 9, 2014, the Second
Amendment to Amended and Restated Credit Agreement dated as of September 3,
2015, the Third Amendment to Amended and Restated Credit Agreement dated as of
November 10, 2015, the Fourth Amendment to Amended and Restated Credit Agreement
dated as of February 3, 2016, the Fifth Amendment to Amended and Restated Credit
Agreement dated as of September 19, 2016 and the Sixth Amendment to Amended and
Restated Credit Agreement dated as of January 18, 2017 (together, as amended,
restated, supplemented, or otherwise modified prior to the date hereof, the
“Credit Agreement”).
C.    The Borrower has requested that the Lender make certain amendments to the
Credit Agreement and the Lender is willing to do so, on the terms and subject to
the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual promises herein set forth and for
other good and valuable consideration, the Borrower and the Lender agree as
follows:
Section 1.Capitalized Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement,
unless the context shall otherwise require.


Section 2.Amendments. The Credit Agreement is hereby amended as follows:


2.1Definitions. Section 1.1 of the Credit Agreement is amended by:


(a) Amending and restating the definition of “Revolving Commitment Amount”
contained therein, to read in its entirety as follows:


“Revolving Commitment Amount”: (i) for such period through and until April 30,
2017, $105,000,000, (ii) for such period beginning May 1, 2017 and continuing
until July 30, 2017, $95,000,000 and (iii) for such period beginning August 1,
2017 and continuing thereafter, $85,000,000, or such increased amount as agreed
to between the Borrower and the Bank from time to time pursuant to Section 2.22
of this Agreement.
(b) Amending and restating the definition of “Consolidated EBITDA” contained
therein, to read in its entirety as follows:


“Consolidated EBITDA”: For any period of determination, on a consolidated basis
for the Borrower and without duplication, the net income of the Borrower plus
income taxes, plus Consolidated Interest Expense, plus depreciation expense,
plus amortization expense, plus non-cash stock based compensation, plus
extraordinary losses and minus extraordinary gains, all as determined in
accordance with GAAP.
Section 3.Conditions and Effectiveness. This Amendment shall become effective
only upon satisfaction of the following conditions:


3.1The Borrower shall have duly executed and delivered to the Lender this
Amendment.


3.2The Borrower shall have delivered to the Lender a certification by the
Secretary or Assistant Secretary of the Borrower certifying as to (i) true and
complete copies of the Borrower’s Restated Certificate of Incorporation and
Amended and Restated Bylaws attached thereto, (ii) resolutions of the Borrower’s
Board of





--------------------------------------------------------------------------------





Directors authorizing the execution, delivery and performance of this Amendment,
and (iii) the incumbency, names, titles, and signatures of each officer of the
Borrower authorized to execute this Amendment and any other instrument or
agreement executed by the Borrower in connection with this Amendment.


3.3The Borrower shall have satisfied any other conditions as specified by the
Lender, including payment of all unpaid legal fees and expenses incurred by the
Lender through the date of this Amendment in connection with the Credit
Agreement.


Section 4.Representations, Warranties, Authority, No Adverse Claim.
 
4.1Reassertion of Representations and Warranties, No Default. The Borrower
hereby represents that on and as of the date hereof and after giving effect to
this Amendment (a) all of the representations and warranties contained in the
Credit Agreement are true, correct and complete in all respects as of the date
hereof as though made on and as of such date, except for changes permitted by
the terms of the Credit Agreement, and (b) there will exist no Event of Default
under the Credit Agreement as amended by this Amendment on such date which has
not been waived by the Lender.


4.2Authority, No Conflict, No Consent Required, Enforceability. The Borrower
represents and warrants that the Borrower has the power and legal right and
authority to enter into this Amendment and any other instrument or agreement
executed by the Borrower in connection with this Amendment (collectively, the
“Amendment Documents”) and has duly authorized as appropriate the execution and
delivery of the Amendment Documents and other agreements and documents executed
and delivered by the Borrower in connection herewith or therewith by proper
company action, and none of the Amendment Documents nor the agreements contained
herein or therein contravenes or constitutes a default under any agreement,
instrument or indenture to which the Borrower is a party or a signatory or a
provision of the Borrower’s articles of organization, Bylaws or any other
agreement or requirement of law, or result in the imposition of any lien on any
of its property under any agreement binding on or applicable to the Borrower or
any of its property except, if any, in favor of the Lender. The Borrower
represents and warrants that no consent, approval or authorization of or
registration or declaration with any entity, including but not limited to any
governmental authority, is required in connection with the execution and
delivery by the Borrower of the Amendment Documents or other agreements and
documents executed and delivered by the Borrower in connection therewith or the
performance of obligations of the Borrower therein described, except for those
which the Borrower has obtained or provided and as to which the Borrower has
delivered certified copies of documents evidencing each such action to the
Lender. The Borrower represents and warrants that this Amendment constitutes the
legal, valid and binding obligations of the Borrower, enforceable against the
Borrower in accordance with its terms, subject to limitations as to
enforceability which might result from bankruptcy, insolvency, moratorium and
other similar laws affecting creditors’ rights generally and subject to
limitations on the availability of equitable remedies.


4.3No Adverse Claim. The Borrower warrants, acknowledges and agrees that no
events have taken place and no circumstances exist at the date hereof which
would give the Borrower a basis to assert a defense, offset or counterclaim to
any claim of the Lender with respect to the Borrower’s obligations under the
Credit Agreement as amended by this Amendment.


Section 5.Affirmation of Credit Agreement, Further References, Affirmation of
Security Interest.


The Lender and the Borrower each acknowledge and affirm that the Credit
Agreement, as hereby amended, is hereby ratified and confirmed in all respects
and all terms, conditions and provisions of the Credit Agreement, except as
amended by this Amendment, shall remain unmodified and in full force and effect.
All references in any document or instrument to the Credit Agreement are hereby
amended and shall refer to the Credit Agreement as amended by this Amendment.
The Borrower confirms to the Lender that the Borrower’s obligations under the
Credit Agreement, as amended by this Amendment, are and continue to be secured
by the security interest granted by the Borrower in favor of the Lender under
that certain Borrower’s Security Agreement dated as of October 2, 2012 and made
by the Borrower in favor of the Lender, and all of the terms, conditions,
provisions, agreements, requirements, promises, obligations, duties, covenants
and representations of the Borrower under such documents and any and all other
documents and agreements entered into with respect to the obligations under the
Credit Agreement are incorporated herein by reference and are hereby ratified
and affirmed in all respects by the Borrower.


Section 6.Merger and Integration, Superseding Effect. This Amendment, from and
after the date hereof, embodies the entire agreement and understanding between
the parties hereto and supersedes and has merged into





--------------------------------------------------------------------------------





this Amendment all prior oral and written agreements on the same subjects by and
between the parties hereto with the effect that this Amendment shall control
with respect to the specific subjects hereof and thereof.


Section 7.Severability. Whenever possible, each provision of this Amendment and
any other statement, instrument or transaction contemplated hereby or thereby or
relating hereto or thereto shall be interpreted in such manner as to be
effective, valid and enforceable under the applicable law of any jurisdiction,
but, if any provision of this Amendment, or any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto shall
be held to be prohibited, invalid or unenforceable under the applicable law,
such provision shall be ineffective in such jurisdiction only to the extent of
such prohibition, invalidity or unenforceability, without invalidating or
rendering unenforceable the remainder of such provision or the remaining
provisions of this Amendment, or any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto in such
jurisdiction, or affecting the effectiveness, validity or enforceability of such
provision in any other jurisdiction.


Section 8.Successors. This Amendment shall be binding upon the Borrower and the
Lender and their respective successors and assigns, and shall inure to the
benefit of the Borrower and the Lender and the successors and assigns of the
Lender.


Section 9.Legal Expenses. As provided in Section 8.2 of the Credit Agreement,
the Borrower agrees to pay or reimburse the Lender, upon execution of this
Amendment, for all reasonable out-of-pocket expenses paid or incurred by the
Lender, including filing and recording costs and fees, charges and disbursements
of outside counsel to the Lender and/or the allocated costs of in-house counsel
incurred from time to time, in connection with the Credit Agreement, including
in connection with the negotiation, preparation, execution, collection and
enforcement of the Amendment Documents and all other documents negotiated,
prepared and executed in connection with the Amendment Documents, and in
enforcing the obligations of the Borrower under the Amendment Documents, and to
pay and save the Lender harmless from all liability for, any stamp or other
taxes which may be payable with respect to the execution or delivery of the
Amendment Documents, which obligations of the Borrower shall survive any
termination of the Credit Agreement.


Section 10.Headings. The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.


Section 11.Counterparts. This Amendment may be executed in several counterparts
as deemed necessary or convenient, each of which, when so executed, shall be
deemed an original, provided that all such counterparts shall be regarded as one
and the same document, and either party to the Amendment may execute any such
agreement by executing a counterpart of such agreement.


Section 12.Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their officers thereunto duly authorized as of the date first above written.


UNIVERSAL ELECTRONICS INC.
 
 
 
/s/ Bryan M. Hackworth
Bryan M. Hackworth
Senior Vice President and Chief Financial Officer







U.S. BANK NATIONAL ASSOCIATION
 
 
 
/s/ Andrew Williams
Andrew Williams
Vice President

































































[Signature Page to Seventh Amendment to Amended and Restated Credit Agreement]





